DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-6, 10-13, 15-17 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. (US Pub No. 2004/0167553).
With regards to claim 2, Simpson et al. disclose an atherectomy catheter device comprising:
an elongate catheter body (22, 106) with a longitudinal axis (paragraphs [0075], [0111]-[0112], [0060], [0062]; Figures 1 and 21-23);
a driveshaft (36) extending along a length of the elongate catheter body (paragraphs [0076], [0078; Figure 1); 
an annular cutting ring (28, 104) attached to the driveshaft, the annular cutting ring having a distal cutting edge (paragraphs [0111]-[0112]; [0067]; paragraph [0076], referring to the cutter (28) being coupled to the cutter driver (34) through the drive shaft (36), and therefore the annular cutting ring (28) is attached/coupled to the driveshaft (36); Figure 1);
a distal tip assembly (108, 112) coupled to a distal end of the elongate catheter body, the distal tip assembly having an imaging window (32; also in Figure 21, an imaging window is present directly above elements (104) and (114)) therein (paragraphs [0111]-[0112], [0068], [0075]-[0076]; Figures 1-3); and
wherein the driveshaft is configured to move axially to cause the distal tip assembly to deflect relative to the longitudinal axis of the elongate catheter body to expose the distal cutting edge (pg. 5, paragraphs [0076], [0078], referring to activation of drive shaft (36) to deflect the distal portion and move the cutter out of the cutting window, thus exposing the distal cutting edge and referring to the axial movement of the drive shaft (36); see Figure 1),
wherein the annular cutting ring is configured to displace radially relative to the distal end of the elongate catheter body to radially extend the distal cutting edge relative to the distal end of the elongate catheter body (see the below annotated Figure 3D, which depicts the un-displaced annular cutting ring and annotated Figure 4D, which depicts the displaced annular cutting ring, wherein the annular cutting ring is configured to displace radially as claimed relative to the distal end of the elongate catheter body:

 
    PNG
    media_image1.png
    315
    868
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    372
    996
    media_image2.png
    Greyscale


However, the embodiment of the atherectomy catheter device depicted in Figures 1-4 of Simpson et al. do not specifically disclose that their device further comprises an optical coherence tomography (OCT) sensor comprising a side-facing OCT emitting element corresponding to a distal end of a fiber, the fiber extending along the length of the elongate catheter body, the distal end of the fiber attached to the elongate catheter body in a position proximal to the distal cutting edge.  
Simpson et al. discloses an embodiment of their device (see Figure 21) comprising an optical coherence tomography (OCT) sensor (paragraph [0074], referring to the imaging devices comprising optical coherence tomography devices) comprising a side-facing OCT emitting element corresponding to a distal end of a fiber (114) , the fiber (114) extending along the length of the elongate catheter body, the distal end of the fiber attached to the elongate catheter body in a position proximal to the distal cutting edge (104) (see Figure 21, paragraph [0113], referring to the visualization element (114) being a fiberoptic and being fixed/attached relative to the body (106); Further note Figure 21, which depicts the fiber (114) as being fixed in a position that is proximal to the annular cutting edge (104)).  Providing such a visualization element allows the visualization element to be pressed against or moved adjacent to the tissue of interest, which provides advantages when using certain types of visualization elements which may emit or receive energy which is partially absorbed by blood or other fluids present (paragraph [0113]).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the embodiment of Figures 1-4 of Simpson et al. further comprise an optical coherence tomography (OCT) sensor comprising a side-facing OCT emitting element corresponding to a distal end of a fiber, the fiber extending along the length of the elongate catheter body, the distal end of the fiber attached to the elongate catheter body in a position proximal to the distal cutting edge, as taught by the embodiment of Figure 21 of Simpson et al., in order to allow the visualization element to be pressed against or moved adjacent to the tissue of interest, which provides advantages when using certain types of visualization elements which may emit or receive energy which is partially absorbed by blood or other fluids present (paragraph [0113]).  
With regards to claim 5, Simpson et al. disclose that the annular cutting ring is configured to remain in-line with the elongate catheter body when the distal tip assembly is deflected (paragraphs [0111]-[0112], [0068], [0075]-[0076]; Figures 1, 22-23).
	With regards to claim 6, Simpson et al. disclose that their device further comprises a handle (40) attached to a proximal end of the elongate catheter body, wherein the handle includes a control that is configured to move the driveshaft axially (paragraphs [0068], [0075]-[0076], [0111]-[0112]; Figures 1, 21-23).
With regards to claim 10, Simpson et al. disclose that their device further comprise a guidewire lumen (110) extending the length of the elongate catheter body (paragraph [0112]).
With regards to claim 11, Simpson et al. disclose that the annular cutting ring forms an outer surface of the catheter device both when the distal tip assembly is deflected and when the distal tip is not deflected (see Figures 22-23, wherein the annular cutting ring (104) forms an outer surface in both deflected position (Fig. 23) and not deflected position (Fig. 22).
With regards to claim 12, Simpson et al. disclose that their device further comprises an internal tissue collection region (112) configured to receive tissue cut by the annular cutting ring (pg. 10, paragraph [0112]; see Figures 22-23).
With regards to claim 13, Simpson et al. disclose that the tissue collection region (112) is located within the distal tip assembly (pg. 10, paragraph [0112]; see Figures 22-23).
	With regards to claim 15, Simpson et al. disclose that the side-facing OCT emitting element is on a proximal side axially to the distal cutting edge of the annular cutting ring (see Figure 21, wherein the side-facing OCT emitting element (114) is located in such a position to the distal cutting edge of the annular cutting ring (104)).
	With regards to claim 16, Simpson et al. disclose that the side-facing OCT emitting element remains radially fixed with respect to the annular cutting ring as the distal tip assembly is deflected and the distal cutting edge is exposed (paragraph [0113], referring to the visualization element (114) being “fixed” relative to the body (106); Figures 21-23).
	With regards to claim 17, Simpson et al. disclose that the distal tip assembly is parallel to the longitudinal axis of the elongate catheter body when the distal tip assembly is deflected (see Figures 22-23, wherein it is clear that the distal tip assembly (112) is parallel to the longitudinal axis of the elongate catheter body when the distal tip assembly is deflected, such as depicted in Fig. 23; see also Figure 4D).
With regards to claim 20, Simpson et al. disclose wherein deflection of the distal tip assembly increases a size of an opening that provides access to a tissue storage reservoir (53, 112, paragraphs [0081], [0112]) (see below annotated 2, 3D, 4B and annotated zoomed portion of Figures 22-23, note that the cutter (28, 104) is moved/displaced upwards with the deflection of the distal tip assembly to a displaced position as seen in Figures 4B and 23, thus resulting in unblocking a portion of the lumen leading to the reservoir and thereby providing an increased space/opening within the lumen leading to the reservoir (53, 112)).  

    PNG
    media_image3.png
    257
    593
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    327
    593
    media_image4.png
    Greyscale

Zoomed portions of Figures 22-23:

    PNG
    media_image5.png
    756
    325
    media_image5.png
    Greyscale


With regards to claim 21, Simpson et al. disclose that the annular cutting ring is parallel to the distal end of the elongate catheter body when the distal tip assembly is deflected (see above annotated Figure 4D, wherein at least an edge of the annular cutting ring (28) runs parallel to elongate catheter body; further, see paragraphs [0060], [0062], which discloses that the catheter is flexible, such that a portion of the elongate catheter body is capable of assuming a shape/position such that the annular cutting ring would be parallel to at least a portion of the distal end of the elongate catheter body).  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. as applied to claim 2 above, and further in view of Hastings et al. (US Pub No. 2002/0019644).
With regards to claim 4, as discussed above, Simpson et al. meet the limitations of claim 2.  However, Simpson et al. are silent with respect to the specifics of the OCT imaging subassembly, such as the OCT sensor being configured to obtain annular survey images of a vessel lumen through the imaging window when the athrectomy catheter is inserted into the vessel lumen.  
Hastings et al. disclose an atherectomy catheter device (700’) comprising of a rotating cutting member (710’) with a cutting head (718’)) (paragraphs [0082]-[0083]; Figure 23). Hastings et al. further disclose that their catheter (702’) includes an optical fiber (726) facing generally radially outwardly for imaging the vessel in which the device (700) is located (paragraph [0083]; Figure 23).  The optical fiber extends proximally to the proximal end of the catheter, where the optical fiber is connected to an optical coherence tomography system (paragraph [0080], [0082]; Figures 22-23).  The catheter 702’ can be rotated so that the imaging system acquires an image of substantially the entire interior circumference of the vessel in which the device is located (paragraph [0083]; note that the optical fiber stays fixed in position while the catheter rotates to acquire images of the interior circumference of the vessel, thus providing annular survey images of the vessel).  
  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the OCT sensor of Simpson et al. be configured to obtain annular survey images of a vessel lumen through the imaging window when the athrectomy catheter is inserted into the vessel lumen, as taught by Hastings et al., in order to acquire images of the interior circumference of a vessel in which the device is located (paragraph [0083])
Note that rotation of the catheter body of Simpson et al. would result in images being obtained through the imaging/cutting window of Simpson et al. as the optical fiber is located below the imaging window and remains in position during rotation of the catheter body (see Figures 1-3 and 21).  Furthermore, it should be noted that paragraphs [0092]-[0093] of Applicant’s corresponding PG-Pub 2017/0065293 describes rotation of the OCT imaging subassembly in the embodiment wherein a distal end of the fiber is fixed in a position that is proximal of the annular cutting edge as being a rotation of the “the entire catheter around the vessel”.  

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. as applied to claim 2 above, and further in view of Summers et al. (US Patent No. 5,431,673).
With regards to claims 7-8, as discussed above, Simpson et al. meet the limitations of claim 2.  However, they do not specifically disclose that their device further comprises a balloon mounted on a circumference of the elongate catheter body, wherein the balloon is configured to inflate to urge the cutting edge into tissue of a vessel lumen when the atherectomy catheter is positioned within the vessel lumen.
Summers et al. disclose an atherectomy catheter, wherein a cutter housing may be laterally deflected by a balloon type deflection (column 5, lines 29-33; Figure 3, note that the balloon type deflector is disclosed as an alternative to the use of the bound wires (98), wherein, as seen in Figure 3, such a balloon type deflector used instead of wires (98) would result in a balloon mounted on a circumference of the catheter body).  Pressurizing fluid may be used to expand the balloon deflector thereby laterally displacing the cutter housing against the arterial wall (column 5, lines 29-33).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the device of Simpson et al. further comprise a balloon mounted on a circumference of the elongate catheter body, wherein the balloon in configured to inflate to urge the cutting edge into tissue of a vessel lumen when the atherectomy catheter is positioned within the vessel lumen, as Simpson et al. require the distal tip assembly to be displaced relative to the elongate catheter body and Summers et al. teach an effective alternative means for displacing a portion of an atherectomy catheter (i.e. the cutter housing (14)) relative to the other portion of the elongate catheter body by using an inflatable element (i.e. balloon) near the portion of the area to be displaced (column 5, lines 29-33).  That is, using the known technique for displacing a portion of the catheter, as desired by Simpson et al., by using a balloon mounted on a circumference of the elongate catheter body, as taught by Summers et al., would have been obvious to oneof ordinary skill in the art.  Further, the substitution of one known mechanism for displacing the distal tip assembly for another yields predictable results to one of ordinaryskill in the art.

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. as applied to claim 2 above, and further in view of Milo (US Patent No. 6,183,432), or alternatively, in view of Bielewicz et al. (US Pub No. 2009/0292199).
With regards to claim 9, as discussed above, Simpson et al. meet the limitations of claim 2.  However, they do not specifically disclose that the drive shaft comprises a hollow tubular drive shaft having a lumen, the optical fiber extending within the lumen.
Milo discloses an improved catheter able to successfully navigate tortuous regions of a patient's vasculature (column 2, lines 7-12).  The catheter comprises of a hollow drive shaft (120) which allows an optical fiber (126) to be disposed within the lumen of the drive shaft.  An optical transducer is embedded within an asymmetrical tip (115), wherein the optical fiber (126) is disposed within the drive shaft (120) and connected, at its proximal end, to an optical imaging device (170).  The resultant image may be processed using a technique such as Optical Coherence Tomography (column 7, lines 37-column 8, line 6; Figure 1B).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the catheter device of Simpson et al. to have a hollow tubular drive shaft having a hollow lumen, the optical fiber extending within the hollow lumen, as Simpson et al. require a catheter with a drive shaft for obtaining OCT images and Milo teaches a known alternative configuration comprising the above elements for an improved catheter that can successfully obtain OCT images (column 7, line 37-column 8, line 6; Figure 1B)
Alternatively, Bielwicz et al. disclose a catheter which includes a lumen and a deflectable tip member, wherein the lumen may be used to deliver an interventional device, such as a diagnostic device (Abstract; paragraph [0009], note therefore that the lumen is capable of having an optical fiber (i.e. diagnostic device) be inserted within the lumen).  As seen in Figures 5B-5E, the catheter includes a deflectable member (52) wherein the deflectable member (52), which includes a tip (64), is deflectable by moving an inner tubular body 80 relative to an outer tubular body (79) of the catheter body (54) (paragraph [0136]; note that the inner and outer tubular bodies may be viewed as a "hollow drive shaft" as it drives the displacement of the deflectable member and further note in Figure 5D that displacement of the deflectable member causes the deflectable member to be off-axis from the catheter body (i.e. deflectable member moves from a "closed configuration", which is in-line with the catheter body, to an "open configuration" which is off-axis with the catheter body)).  Bielwicz et al. further disclose that the inner tubular body is rotatable relative to the outer tubular body (paragraph [0257], Figures 34A, 34B).  
Therefore, in the alternative, at the time of the invention it would have been obvious to one of ordinary skill in the art to substitute the mechanism for moving the distal tip assembly to deflect relative to the longitudinal axis of the catheter body of Simpson et al. with a mechanism comprising of a hollow tubular drive shaft having a hollow lumen extending along the length of the catheter body, wherein axial movement of the driveshaft moves the distal tip assembly to deflect relative to the longitudinal axis, as taught by Bielwicz et al., as the substitution of one known mechanism for moving a distal tip assembly with another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  Note that the above substitution would result in modifying the catheter of Simpson et al.  to include an outer tubular body member (i.e. drive shaft of Bielwicz comprising of an outer and inner tubular body member) in the catheter, wherein such a modification would result in the visualization element/optical fiber (114) of Simpson et al. to be within the lumen of said outer tubular body member (i.e. drive shaft) (see Figures 24-25 of Simpson et al., wherein modification of the catheter to include the outer tubular member (i.e. drive shaft) would result in the optical fiber (114) being within the lumen of the outer tubular member)).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 9,345,510 in view of Simpson et al. (US Pub No. 2004/0167553).
With regards to claims 2 and 6, the Patent claims 1 and 3-6 discloses most of the limitations of the instant claims (i.e. an atherectomy catheter device comprising an elongate catheter body, a driveshaft (i.e. “cutter drive shaft”), an annular cutting ring (i.e. “cutter” which can comprise a ring cutter) attached to the driveshaft, a distal tip assembly (i.e. “distal tip”), and an OCT sensor comprising a fiber (i.e. “optical fiber”), a distal end of the fiber attached to the catheter in a position proximal to the distal cutting edge (i.e. “wherein the distal end of the optical fiber is rotationally fixed to the cutter”, and thus, via fixing to the cutter, the optical fiber is attached to the catheter in a position proximal to the cutting edge of the annular cutting ring); and wherein the driveshaft is configured to move axially to cause the distal tip assembly to deflect relative to the longitudinal axis of the catheter body to expose the distal cutting edge (i.e. “wherein the cutter drive shaft is further configured to be longitudinally displaced proximally or distally to deflect the distal tip to expose the cutting edge of the cutter” and a handle (see Patent claim 6)).  However, the Patent does not specifically disclose that the distal tip assembly has an imaging window therein and that the annular cutting ring is configured to displace radially relative to the distal end of the elongate catheter body to radially extend the distal cutting edge relative to the distal end of the elongate catheter body.  Simpson et al. disclose a catheter including cutters (28), wherein during advancement through the body lumen, the cutter will generally be in a neutral position (Figures 3A and 3B) in which the cutter (28) is distal of a cutting window (32) and an imaging device can be coupled to the cutter so as to image the body lumen through the cutting window when the cutter is in the neutral position (paragraph [0085]).  Simpson et al. further disclose that the annular cutting ring is configured to displace radially relative to the distal end of the elongate catheter body to radially extend the distal cutting edge relative to the distal end of the elongate catheter body (see the above annotated Figure 3D, which depicts the un-displaced annular cutting ring and annotated Figure 4D, which depicts the displaced annular cutting ring, wherein the annular cutting ring is configured to displace radially as claimed relative to the distal end of the elongate catheter body).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the distal tip assembly of the Patent comprise an imaging window and to further have the annular cutting ring be configured to displace radially relative to the distal end of the elongate catheter body to radially extend the distal cutting edge relative to the distal end of the elongate catheter body, as taught by Simpson et al., in order to provide imaging of the body lumen when the annular cutting ring is in a neutral position (Abstract; paragraph [0011]).

Claims 2 and  4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-10, 12-13, 15-16 and 20-26 of U.S. Patent No. 10,052,125 in view of Simpson et al. (US Pub No. 2004/0167553).
Claims 1-2 and 12-13 of the Patent meets most of the limitations of instant claim 2, specifically, an athrectomy catheter device comprising an elongate catheter body, a driveshaft extending along a length of the elongate catheter body, an annular cutting ring, a distal tip assembly having an imaging window therein, an OCT sensor comprising a fiber extending along the length of the elongate catheter body, wherein the drive shaft is configured to move axially, etc. (refer to Patent claim 1 for all the limitations except for limitations directed to the drive shaft which are set forth in Patent claim 2).  However, the Patent does not specifically disclose that the distal tip assembly has an imaging window therein and that the annular cutting ring is configured to displace radially relative to the distal end of the elongate catheter body to radially extend the distal cutting edge relative to the distal end of the elongate catheter body.  Simpson et al. disclose a catheter including cutters (28), wherein during advancement through the body lumen, the cutter will generally be in a neutral position (Figures 3A and 3B) in which the cutter (28) is distal of a cutting window (32) and an imaging device can be coupled to the cutter so as to image the body lumen through the cutting window when the cutter is in the neutral position (paragraph [0085]).  Simpson et al. further disclose that the annular cutting ring is configured to displace radially relative to the distal end of the elongate catheter body to radially extend the distal cutting edge relative to the distal end of the elongate catheter body (see the above annotated Figure 3D, which depicts the un-displaced annular cutting ring and annotated Figure 4D, which depicts the displaced annular cutting ring, wherein the annular cutting ring is configured to displace radially as claimed relative to the distal end of the elongate catheter body).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the distal tip assembly of the Patent comprise an imaging window and to further have the annular cutting ring be configured to displace radially relative to the distal end of the elongate catheter body to radially extend the distal cutting edge relative to the distal end of the elongate catheter body, as taught by Simpson et al., in order to provide imaging of the body lumen when the annular cutting ring is in a neutral position (Abstract; paragraph [0011]).  Claims 1 and 12 of the Patent further sets forth the limitations recited in instant claims 4-8, wherein “angular” images are “annular” images.  Claim 5 of the Patent sets forth the limitations recited in instant claim 9.  Claim 7 of the Patent sets forth the limitations recited in instant claim 10.  Claim 8 of the Patent sets forth the limitations recited in instant claim 11.  Claim 9 of the Patent sets forth the limitations recited in instant claim 12.  Claim 10 of the Patent sets forth the limitations recited in instant claim. Claims 25-26 of the Patent sets forth the limitations recited in instant claim 14.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 
With regards to Simpson, Applicant argues that Simpson does not teach including a distal tip assembly coupled to a distal end of the elongate catheter body, and an annular cutting ring that is configured to displace radially relative to the distal end of the elongate catheter body to radially extend the distal cutting edge relative to the distal end of the elongate catheter body.  
Examiner respectfully disagrees and refers Applicant to the above rejection as to how Simpson does teach these limitations, which is made clear in the annotated Figures 3D and 4D provided above and which Examiner copies here for convenience:



    PNG
    media_image1.png
    315
    868
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    372
    996
    media_image2.png
    Greyscale


	Specifically, note how annotated Figure 3D depicts the position of the cutting ring (28) when the distal tip assembly is not deflected, wherein the cutting ring is in line with the catheter body.  In contrast, when the distal tip assembly is deflected, as illustrated in Figure 4D, the annular cutting ring (28) is displaced radially relative to the distal end of the catheter body to radially extend the distal cutting edge relative to the distal end of the elongate catheter body.
	The claims therefore remain rejected under Simpson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793